UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Multi-Cap Value Fund The fund's portfolio 1/31/14 (Unaudited) COMMON STOCKS (96.5%) (a) Shares Value Aerospace and defense (8.5%) Alliant Techsystems, Inc. 45,500 $6,538,350 B/E Aerospace, Inc. (NON) 33,100 2,630,457 General Dynamics Corp. 44,000 4,457,640 Honeywell International, Inc. 72,300 6,595,929 L-3 Communications Holdings, Inc. 52,000 5,775,640 Northrop Grumman Corp. 52,100 6,020,155 Airlines (1.5%) Alaska Air Group, Inc. 28,300 2,237,681 Delta Air Lines, Inc. 111,700 3,419,137 Beverages (3.2%) Coca-Cola Enterprises, Inc. 279,000 12,077,910 Capital markets (5.7%) Ameriprise Financial, Inc. 52,862 5,584,342 Carlyle Group LP (The) (Partnership shares) 167,200 5,820,232 Charles Schwab Corp. (The) 195,100 4,842,382 KKR & Co. LP 128,000 3,086,080 Raymond James Financial, Inc. 37,087 1,888,099 Chemicals (2.1%) Chemtura Corp. (NON) 116,200 2,914,296 Dow Chemical Co. (The) 49,900 2,270,949 LyondellBasell Industries NV Class A 31,600 2,488,816 Commercial banks (5.0%) Bancorp, Inc. (The) (NON) 127,438 2,427,693 BB&T Corp. 46,900 1,754,529 City National Corp. 30,300 2,192,205 Fifth Third Bancorp 90,900 1,910,718 First Republic Bank (S) 64,000 3,105,920 PacWest Bancorp (S) 80,100 3,212,811 Regions Financial Corp. 239,300 2,433,681 UMB Financial Corp. (S) 26,900 1,594,901 Commercial services and supplies (2.0%) Tyco International, Ltd. 185,020 7,491,460 Computers and peripherals (1.8%) NetApp, Inc. 54,503 2,307,657 SanDisk Corp. (S) 29,900 2,079,545 Western Digital Corp. 27,200 2,343,824 Containers and packaging (4.6%) Rock-Tenn Co. Class A 15,000 1,522,200 Sealed Air Corp. 148,900 4,644,191 Silgan Holdings, Inc. 244,600 11,210,018 Diversified consumer services (1.4%) DeVry Education Group, Inc. 63,800 2,305,732 ITT Educational Services, Inc. (NON) (S) 71,900 2,113,860 Weight Watchers International, Inc. (S) 34,300 927,129 Diversified financial services (0.9%) CME Group, Inc. 44,500 3,326,820 Electric utilities (1.8%) Edison International 69,700 3,356,752 Great Plains Energy, Inc. (S) 141,800 3,499,624 Electrical equipment (1.5%) AMETEK, Inc. 76,175 3,764,569 Generac Holdings, Inc. 35,600 1,713,428 Energy equipment and services (2.5%) Halliburton Co. 157,300 7,709,273 McDermott International, Inc. (NON) (S) 197,000 1,642,980 Food products (0.8%) Kellogg Co. 51,100 2,962,778 Health-care equipment and supplies (6.7%) Alere, Inc. (NON) 116,875 4,429,563 Covidien PLC 130,642 8,915,010 Merit Medical Systems, Inc. (NON) 389,623 5,598,883 St. Jude Medical, Inc. 103,200 6,267,336 Health-care providers and services (1.7%) Aetna, Inc. 32,000 2,186,560 Mednax, Inc. (NON) (S) 77,200 4,295,408 Hotels, restaurants, and leisure (0.6%) Hilton Worldwide Holdings, Inc. (NON) 105,328 2,280,351 Household durables (4.5%) Garmin, Ltd. (S) 75,000 3,378,750 Harman International Industries, Inc. 64,900 6,712,607 Jarden Corp. (NON) 49,900 3,016,455 Whirlpool Corp. 27,100 3,612,430 Insurance (6.4%) American International Group, Inc. 103,000 4,939,880 Brown & Brown, Inc. 59,500 1,873,655 Chubb Corp. (The) 28,800 2,434,752 Hartford Financial Services Group, Inc. (The) 164,034 5,454,131 Marsh & McLennan Cos., Inc. 41,900 1,915,249 Validus Holdings, Ltd. (S) 73,800 2,650,896 XL Group PLC 165,800 4,765,092 IT Services (2.8%) Computer Sciences Corp. 83,400 5,038,193 Fidelity National Information Services, Inc. 65,100 3,300,570 Xerox Corp. 189,100 2,051,735 Life sciences tools and services (0.8%) PerkinElmer, Inc. 68,000 2,964,800 Machinery (1.7%) Snap-On, Inc. 40,700 4,076,105 Wabtec Corp. 32,228 2,378,749 Marine (1.0%) Baltic Trading, Ltd. (S) 308,282 1,784,953 Diana Shipping, Inc. (Greece) (NON) (S) 153,400 1,873,014 Media (2.6%) CBS Corp. Class B (non-voting shares) 79,100 4,644,752 Regal Entertainment Group Class A (S) 264,700 5,161,650 Metals and mining (0.4%) Steel Dynamics, Inc. 86,400 1,425,600 Multi-utilities (0.7%) PG&E Corp. 66,200 2,790,330 Oil, gas, and consumable fuels (7.8%) Apache Corp. 23,300 1,870,057 Energen Corp. 30,700 2,171,104 HollyFrontier Corp. (S) 50,600 2,342,780 Marathon Oil Corp. 182,700 5,990,732 Marathon Petroleum Corp. 22,300 1,941,215 Penn Virginia Corp. (NON) (S) 150,700 1,806,893 QEP Resources, Inc. 86,200 2,662,718 Royal Dutch Shell PLC ADR (United Kingdom) 63,257 4,371,059 Talisman Energy, Inc. (Canada) 285,100 3,064,825 Valero Energy Corp. 56,400 2,882,040 Personal products (1.0%) Coty, Inc. Class A (S) 173,700 2,343,213 Herbalife, Ltd. 18,900 1,216,593 Pharmaceuticals (5.8%) Actavis PLC (NON) 52,000 9,826,960 Endo International PLC (NON) 39,700 2,615,436 Impax Laboratories, Inc. (NON) 92,000 2,128,880 Jazz Pharmaceuticals PLC (NON) 28,900 4,382,974 Prestige Brands Holdings, Inc. (NON) 89,712 2,714,685 Real estate investment trusts (REITs) (1.4%) Altisource Residential Corp. (Virgin Islands) 93,400 2,802,000 Gaming and Leisure Properties, Inc. (NON)(S) 73,200 2,540,040 Real estate management and development (1.0%) CBRE Group, Inc. Class A (NON) 58,300 1,547,282 RE/MAX Holdings, Inc. Class A (NON) 77,516 2,260,367 Road and rail (0.7%) Genesee & Wyoming, Inc. Class A (NON) 30,500 2,755,370 Semiconductors and semiconductor equipment (1.3%) Micron Technology, Inc. (NON) 207,600 4,783,104 Software (1.3%) Electronic Arts, Inc. (NON) 89,000 2,349,600 Symantec Corp. 115,900 2,481,419 Specialty retail (2.2%) Best Buy Co., Inc. (S) 110,700 2,605,878 Office Depot, Inc. (NON) 288,200 1,409,298 TJX Cos., Inc. (The) 71,200 4,084,032 Thrifts and mortgage finance (0.2%) Radian Group, Inc. (S) 59,500 885,360 Trading companies and distributors (0.6%) WESCO International, Inc. (NON) (S) 26,600 2,206,736 Total common stocks (cost $289,423,253) SHORT-TERM INVESTMENTS (15.2%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 15,069,194 $15,069,194 Putnam Cash Collateral Pool, LLC 0.15% (d) 42,019,108 42,019,108 Total short-term investments (cost $57,088,302) TOTAL INVESTMENTS Total investments (cost $346,511,555) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $374,551,178. (b) The aggregate identified cost on a tax basis is $347,148,932, resulting in gross unrealized appreciation and depreciation of $77,168,722 and $5,766,850, respectively, or net unrealized appreciation of $71,401,872. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $12,556,694 $93,527,012 $91,014,512 $5,205 $15,069,194 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $40,973,452. The fund received cash collateral of $42,019,108, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $42,252,924 $— $— Consumer staples 18,600,494 — — Energy 38,455,676 — — Financials 77,249,117 — — Health care 56,326,495 — — Industrials 65,719,373 — — Information technology 26,735,647 — — Materials 26,476,070 — — Utilities 9,646,706 — — Total common stocks — — Short-term investments $15,069,194 $42,019,108 $— Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
